Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner’s Comment
Applicant’s amendment has overcome the objection to the title set forth in the previous office action.
Applicant’s amendment has also overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 set forth in the previous office action.

Reasons for Allowance
Claims 1, 3, 4, 9, and 10 (renumbered claims 1-5) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a sensor, disposed in the electronic device for generating an environmental sensing signal, wherein the sensor comprises a plurality of orientation sensing elements, and the environmental sensing signal includes orientation information; and a processor, electrically connected to the camera module and the sensor, the processor loads and executes an application to perform the following steps: generating a display image; controlling the camera module to capture a face image and combining the face image with the display image to form a live stream image when a show face function of the application is activated; determining an angle between the camera module and the body according to the orientation information, and determining whether the camera module is flipped by an external force according to the angle to cause an environment dynamic change; and when the electronic device is in a live stream mode and the processor determines that the environment dynamic change occurs, 3the processor transmits a notification signal to the application to notify the application to close the show face function.  The closest prior art (Varerkar et al.; US Publ. No. 2019/0147175) discloses turning off the show face function disabling the show face function based on a number of environmentally sensed signals (see paragraph 0087).  However, Varerkar fails to specifically disclose that the environmentally sensed signals are orientation information used in determining an angle between the camera module and the body.  A number of other prior art discloses turning off/disabling a camera based on a detected rotation.  However, these pieces of prior art fail to teach or suggest turning off a show face function of an application based on the detected rotation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 3, 2022